EXHIBIT 10.3

SETTLEMENT AGREEMENT WITH RESPECT TO SETTLEMENT OF THE BANK LENDER APPEALS
BETWEEN AND AMONG W. R. GRACE & CO., ON BEHALF OF ITSELF AND THE GRACE DEBTORS,
AND THE BANK LENDER GROUP
This SETTLEMENT AGREEMENT, entered into as of December 23, 2013 between W. R.
Grace & Co. (“Grace”) and the Grace Debtors1 in the chapter 11 bankruptcy cases
consolidated for administrative purposes as In re W. R. Grace & Co., et al.,
Debtors, Case No. 01-1139 (the “Bankruptcy Case”), in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) and
certain holders of claims under the Pre-petition Credit Facilities
(collectively, the “Bank Lender Group”).2 
____________________________________________________________ 
1 The Grace Debtors consist of the following 62 entities: W. R. Grace & Co.
(f/k/a Grace Specialty     Chemicals, Inc.), W. R. Grace & Co.‑Conn., A‑1 Bit &
Tool Co., Inc., Alewife Boston Ltd., Alewife Land Corporation, Amicon, Inc., CB
Biomedical, Inc. (f/k/a Circe Biomedical, Inc.), CCHP, Inc., Coalgrace, Inc.,
Coalgrace II, Inc., Creative Food N Fun Company, Darex Puerto Rico, Inc., Del
Taco Restaurants,     Inc., Dewey and Almy, LLC (f/k/a Dewey and Almy Company),
Ecarg, Inc., Five Alewife Boston Ltd., G C Limited Partners I, Inc. (f/k/a Grace
Cocoa Limited Partners I, Inc.), G C Management, Inc. (f/k/a Grace Cocoa
Management, Inc.), GEC Management Corporation, GN Holdings, Inc., GPC
Thomasville Corp., Gloucester New Communities Company, Inc., Grace A‑B Inc.,
Grace A‑B II Inc., Grace Chemical Company of Cuba, Grace Culinary Systems, Inc.,
Grace Drilling Company, Grace Energy Corporation, Grace Environmental, Inc.,
Grace Europe, Inc., Grace H‑G Inc., Grace H‑G II Inc., Grace Hotel Services
Corporation, Grace International Holdings, Inc. (f/k/a Dearborn International
Holdings, Inc.), Grace Offshore Company, Grace PAR Corporation, Grace Petroleum
Libya Incorporated, Grace Tarpon Investors, Inc., Grace Ventures Corp., Grace
Washington, Inc., W. R. Grace Capital Corporation, W. R. Grace Land Corporation,
Gracoal, Inc., Gracoal II, Inc., Guanica‑Caribe Land Development Corporation,
Hanover Square Corporation, Homco International, Inc., Kootenai Development
Company, L B Realty, Inc., Litigation Management, Inc. (f/k/a GHSC Holding,
Inc., Grace JVH, Inc., Asbestos Management, Inc.), Monolith Enterprises,
Incorporated, Monroe Street, Inc., MRA Holdings Corp. (f/k/a Nestor‑BNA Holdings
Corporation), MRA Intermedco, Inc. (f/k/a Nestor‑BNA, Inc.), MRA Staffing
Systems, Inc. (f/k/a British Nursing Association, Inc.), Remedium Group, Inc.
(f/k/a Environmental Liability Management, Inc., E&C Liquidating Corp.,
Emerson & Cuming, Inc.), Southern Oil, Resin & Fiberglass, Inc., Water Street
Corporation, Axial Basin Ranch Company, CC Partners (f/k/a Cross Country
Staffing), Hayden‑Gulch West Coal Company and H‑G Coal Company.
2 The Bank Lender Group includes the following institutions: Bank of America,
N.A.; Glendon Capital Management LP (f/k/a Barclays Bank PLC); BBT Fund, L.P.;
BBT Master Fund, L.P.; Caspian Capital Partners, L.P.; Caspian Select Credit
Master Fund, Ltd.; Caspian Solitude Master Fund, L.P.; Consumer Program
Administrators, Inc.; Farallon Capital Management LLC (as investment manager of
AFC Investors Trust, BFC Investors Trust, CFC Investors Trust, EFC Investors
Trust, HFC Investors Trust, MFC Investors Trust and VFC Investors Trust);
Halcyon Loan Trading Fund LLC; HCN LP; HLF LP; HLTS Fund II LLP; Intermarket
Corp.; JPMorgan Chase Bank, N.A.; LLT Ltd.; LMA SPC for and on behalf of the
MAP98 Segregated Portfolio; Loeb Arbitrage Offshore Partners, Ltd.; Macquarie
Bank Limited; Mariner LDC; MSD Credit Opportunity Master Fund, L.P.; Nomura
Waterstone Market Neutral Fund; Oceana Master Fund Ltd.; OCP Investment Trust;
Onex Debt Opportunity Fund, Ltd.; Onex Senior Credit II, LP; Onex Senior Credit
Fund, L.P.; Pentwater Equity Opportunities Master Fund Ltd.; Prime Capital
Master SPC, GOT WAT MAC Segregated Portfolio; PWCM Master Fund Ltd.; Royal Bank
of Scotland, PLC; SOLA Ltd.; Solus Core Opportunities L.P.; Solus Core
Opportunities Master Fund Ltd.; Taconic Master Fund 1.5 L.P.; Taconic
Opportunity Master Fund L.P.; Thracia LLC; Ultra Master Ltd.; Visium Asset
Management, LP; Waterstone Distressed Opportunities Fund, Ltd.; Waterstone
Market Neutral Mac51, Ltd.; Waterstone Market Neutral Master Fund, Ltd.;
Waterstone MF Fund, Ltd.; Waterstone Offshore AD Fund, Ltd.; and Waterstone
Offshore ER Fund, Ltd., together with certain funds affiliated with or managed
by such entities (collectively, the “Bank Lender Group.” Other than HLTS Fund II
LLP and Farallon Capital Management LLC, all of the current members of the Bank
Lender Group were also members as of the filing of the Bank Lender Group’s
opening brief in the Third Circuit.

1
KE 28986871.10

--------------------------------------------------------------------------------






WHEREAS, on March 28, 2003 the administrative agent under the Pre-petition
Credit Facilities3 (the “Agent”) timely filed Claim Nos. 9159 and 9168 (the
“Proofs of Claim”) in the Bankruptcy Case for amounts due under the Pre-Petition
Credit Facilities. On June 13, 2008 the Debtors filed their Objection to the
Unsecured Claims Asserted Under the Debtors’ Credit Agreements Dated as of May
14, 1998 and May 5, 1999 [Docket No. 18922]. On May 19, 2009 the Bankruptcy
Court issued its Memorandum Opinion and Order with respect to Debtors’ Objection
to the Unsecured Claims Asserted Under the Debtors’ Credit Agreements Dated as
of May 14, 1998, and May 5, 1999 [Docket No. 21747] (the “Claims Order”); and
WHEREAS on May 29, 2009 the Bank Lender Group filed its Notice of Appeal of the
Claims Order [Docket No. 21911] (the “Claims Order Appeal”) which was docketed
in the District Court as Case No. 09-807; and
WHEREAS, the Plan Proponents filed the First Amended Joint Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code of W. R. Grace & Co., et
al., the Official Committee of Asbestos Personal Injury Claimants, the Asbestos
PI Future Claimants’ Representative, and the Official Committee of Equity
Security Holders as Modified Through December 23, 2010 [Docket No. 26368] (the
“Plan”); and;
WHEREAS, on January 31, 2011, the Bankruptcy Court issued its Memorandum Opinion
Regarding Objections to Confirmation of First Amended Joint Plan of
Reorganization and Recommended Supplemental Findings of Fact and Conclusions of
Law [Docket No. 26154] and Recommended Findings of Fact, Conclusions of Law and
Order Regarding Confirmation of First Amended Joint Plan of Reorganization as
Modified Through December 23, 2010 [Docket No. 26155]. On February 15, 2011 (the
“Confirmation Date,” see Plan, § 1.1.88) the Bankruptcy Court issued its Order
Clarifying Memorandum Opinion and Order Confirming Joint Plan as Amended Through
December 23, 2010 [Docket No. 26289] (collectively with Docket Nos. 26154 and
26155, the “Confirmation Order”); and
WHEREAS, the Confirmation Order was timely appealed to the District Court for
the District of Delaware, Case No. 11-199 (the “Lead District Court Appeal
Case”); and
____________________________________________________________ 
3 As defined in the Plan, “Pre-Petition Credit Facilities” mean (i) the Credit
Agreement, dated as of May 14,     1998, among Grace-Conn., the Parent, the
several banks from time to time parties thereto, the co-agents thereto, The
Chase Manhattan Bank as administrative agent, and Chase Securities Inc. as
arranger; and (ii) the 364-Day Credit Agreement, dated as of May 5, 1999, as
amended by the First Amendment dated as of May 3, 2000, among Grace-Conn., the
Parent, the several banks from time to time parties thereto, Bank of America
National Trust and Savings Association as syndication agent, The Chase Manhattan
Bank as administrative agent, Chase Securities Inc. as book manager, and First
Union National Bank as documentation agent.

2
KE 28986871.10

--------------------------------------------------------------------------------




WHEREAS, on March 28, 2011 the District Court entered an order in the Claims
Order Appeal [Case No. 09-807, Docket No. 5], consolidating the Claims Order
Appeal with the Lead District Court Appeal Case; and
WHEREAS, on January 30, 2012, the District Court issued its Memorandum Opinion
[Docket No. 165] and Order [Docket No. 166] denying or overruling all objections
to the Plan and Confirmation Order, among other actions, and confirming the Plan
in its entirety; and
WHEREAS, on June 11, 2012, the District Court issued its Consolidated Order
Regarding Motions for Reconsideration [Docket No. 215] granting the motions of
several parties to clarify or amend its Memorandum Opinion.  In conjunction with
its consolidated order, the District Court issued its Amended Memorandum Opinion
[Docket No. 217] and Order [Docket No. 218] clarifying and expanding the
discussion in its prior opinion and, once more, denying or overruling all
objections to the Plan and Confirmation Order and confirming the Plan in its
entirety; and
WHEREAS, certain parties appealed the Confirmation Order to the United States
Court of Appeals for the Third Circuit (the “Third Circuit”),4 including certain
appeals filed by the Bank Lender Group (the “Bank Lender Appeals”);5 and
WHEREAS, the Plan provides that the Bank Lender Group shall be paid, on the
Effective Date, the principal amount of their claims (the “Principal”), plus
outstanding and undisputed pre-petition interest, plus post-petition interest
calculated at the rate prescribed by § 3.1.9(b)(i)(A) of the Plan (the “Plan
Rate”) (the “Undisputed Interest”); and
WHEREAS, the main dispute in the Bank Lender Appeals is whether the holders of
claims under the Pre-petition Credit Facilities are entitled to postpetition
interest at the contract default rate provided under the Pre-petition Credit
Facilities (the “Contract Default Rate”), as opposed to postpetition interest
arising from the Pre-petition Credit Facilities at the Plan Rate; and
WHEREAS, the Plan acknowledges that the claims of the Bank Lender Group are
subject to a pending objection and litigation concerning the amount of
post-petition interest to which they are entitled (Plan, § 3.1.9(d)(i)); and
WHEREAS, Grace and the Bank Lender Group desire to resolve the Bank Lender
Appeals, including the Proofs of Claim and the Claims Order Appeal (the
“Settlement”).
BASED ON THE FOREGOING, Grace (on behalf of itself and the other Grace Debtors)
and the Bank Lender Group hereby agree on the following terms of the Settlement:
____________________________________________________________ 
4 Third Circuit case nos. 12-1402, 12-1403, 12-1404, 12-1405, 12-1521, 12-2807,
12-2904, 12-2917, 12-    2923, 12-2924, 12-2966, 12-2967, and 12-3143.
5Third Circuit case nos. 12-1402, 12-1403, 12-1404, 12-1405 and 12-2924.

3
KE 28986871.10

--------------------------------------------------------------------------------






I ADDITIONAL DEFINITIONS
A.    “Final Order” shall mean an order, the operation or effect of which has
not been stayed, reversed, or amended and as to which order the time to appeal,
petition for certiorari, or move for reargument or rehearing has expired and as
to which no appeal, petition for certiorari, or other proceedings for reargument
or rehearing shall then be pending or as to which any right to appeal, petition
for certiorari, reargue, or rehear shall have been waived in writing by all
entities possessing such right, or, in the event that an appeal, writ of
certiorari, or reargument or rehearing thereof has been sought, such order shall
have been affirmed by the highest court to which such order was appealed, or
from which reargument or rehearing was sought or certiorari has been denied, and
the time to take any further appeal, petition for certiorari, or move for
reargument or rehearing shall have expired; provided, however, that the
possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure
or any analogous rule under the Federal Rules of Bankruptcy Procedure may be
filed with respect to such order shall not cause such order not to be a Final
Order.
B.    “Parties” shall mean, collectively, each of Grace, the Grace Debtors and
the Bank Lender Group (each, a “Party”).
C.    “Settlement Approval Order” shall mean an order entered by the Bankruptcy
Court approving the Settlement as the result of the Motion described in Section
II.C. below.
D.    “Settlement Effective Date” shall mean the day on which the Settlement
Approval Order entered by the Bankruptcy Court has become a Final Order.



II.    THE SETTLEMENT AND THE PARTIES’ OBLIGATIONS WITH RESPECT THERETO
A.    Grace’s Settlement Payment
On the effective date of the Plan (the “Plan Effective Date”), Grace shall
transfer the following sums in Cash (as defined in the Plan) to the Agent: (a)
$971 million of Principal/Undisputed Interest through December 31, 2013 (the
“Plan Payment”), (b) $129 million, which includes reimbursement of the Bank
Lenders Group’s legal fees (the “Settlement Payment”), and (c) interest on the
Plan Payment and the Settlement Payment for the period from January 1, 2014 to
the Plan Effective Date in accordance with Section II.B below ((a), (b) and (c)
collectively, the “Lender Payment”). The Lender Payment shall be in full and
final satisfaction of all amounts due and owing under the Pre-petition Credit
Facilities, the Proofs of Claim, the Plan, or otherwise.


4
KE 28986871.10

--------------------------------------------------------------------------------




B.    Grace’s Obligation to Pay Interest on the Plan Payment and the Settlement
Payment
(a) Beginning on January 1, 2014 and continuing until the earlier of February 1,
2014 or the Plan Effective Date, simple interest shall accrue on the Plan
Payment and the Settlement Payment at the rate of 3.25% per annum.
(b) If the Plan Effective Date has not occurred by January 31, 2014, then
beginning on February 1, 2014 and continuing until the Plan Effective Date,
simple interest shall accrue on the Plan Payment and the Settlement Payment at
the rate of 5.0% per annum.
(c) To the extent the interest paid pursuant to this Section II.B exceeds the
Plan Rate, such supplemental interest is paid by the Debtors in settlement of
the Debtors’ objection to the Proofs of Claim, the Claims Order Appeal and the
Bank Lender Appeals.
C.    Settlement Approval Motion
As soon as practicable after the execution of this Settlement Agreement by the
Parties, Grace shall file a motion and proposed order in the Bankruptcy Court
approving the Settlement (the “Motion”), provided, however, that such Motion
shall be in a form reasonably satisfactory to the Bank Lender Group. Such Motion
shall include a request that the Bankruptcy Court waive the stay provided for in
Rule 6004(h) of the Federal Rules of Bankruptcy Procedure. Grace shall in good
faith use its commercially reasonable efforts to obtain, and the other Parties
shall support, entry of the Settlement Approval Order at the earliest possible
date in light of applicable notice requirements. The Bank Lender Group shall
support Grace’s efforts to obtain entry of the Settlement Approval Order.
D.    Bank Lender Group’s Obligations
Within three (3) business days of the Settlement Effective Date the Bank Lender
Group shall file such documents as are appropriate in the Third Circuit to cause
the Bank Lender Appeals to be withdrawn with prejudice and without costs.
E.    Obligations of the Parties with Respect to the Bank Lender Appeals
As soon as practicable after the execution of this Settlement Agreement by the
Parties, the Parties shall jointly communicate the fact of the Settlement to the
Third Circuit, and request that the Third Circuit not rule on the Bank Lender
Appeal.



III.    MISCELLANEOUS


5
KE 28986871.10

--------------------------------------------------------------------------------




A.    Retention of Jurisdiction by Bankruptcy Court
The Bankruptcy Court shall retain exclusive jurisdiction to hear any matters or
disputes arising from or relating to this Settlement Agreement.
B.    Entire Agreement
This Settlement Agreement constitutes the entire agreement between the Parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions between Parties.
This Settlement Agreement cannot be amended, modified, or waived except by a
writing signed by the Parties.
C.    Counterparts
This Settlement Agreement may be executed in several counterparts, each of
which, when so executed, shall be deemed an original, but all of which together
shall constitute one and the same instrument, and facsimile or electronic
signatures transmitted to the other party shall be binding.
D.    Joint Drafting
For purposes of interpretation of this Settlement Agreement, the Parties shall
be deemed to have jointly drafted this Settlement Agreement and this Settlement
Agreement shall not be interpreted in favor or against any of the Parties
because such Party or its counsel drafted this Settlement Agreement or any
provision of this Settlement Agreement.
E.    Authorization of Signatories
The persons executing this Settlement Agreement represent that they are
authorized to execute this Settlement Agreement on behalf of the Parties for
whom they are signing.
F.    Further Assurances
In connection with this Settlement Agreement and the transactions contemplated
hereby, each Party may execute and deliver any additional documents and
instruments and perform any additional acts that may be necessary or appropriate
to effectuate and perform its obligations hereunder.


6
KE 28986871.10

--------------------------------------------------------------------------------




G.    Termination
This Settlement Agreement may not be terminated unless (a) the Third Circuit
rules on the Bank Lender Appeal despite this Settlement Agreement or (b) the
Bankruptcy Court denies entry of the Settlement Approval Order.  If either of
these events occur, any Party may terminate the Settlement Agreement by written
notice to the other Parties, in which case this Settlement Agreement shall be of
no force and effect; provided, however, that the Parties shall confer within 10
days after entry of any such order, and no termination notice may be given until
after such conference has occurred, but such notice must be given within 14 days
after such conference.
H.    Cooperation
The Parties shall cooperate with each other in good faith in all respects to
effectuate the purposes of this Settlement Agreement.
I.    Costs
Each Party shall bear its own fees and costs in connection with this Settlement
Agreement and the Proofs of Claim, Bank Lender Appeals and Claims Order Appeal
which are being resolved by this Settlement Agreement, including attorney’s
fees.











Dated: December 23, 2013
W. R. GRACE & CO. on behalf of itself and the Grace Debtors 

 
By   /s/ MARK A. SHELNITZ    
   Name: Mark A. Shelnitz    
   Title: V. P. and General Counsel   






Dated: December 23, 2013
BANK LENDER GROUP 

 
By   /s/ ANDREW ROSENBERG    
   Name: Andrew Rosenberg    
   Title:   




7
KE 28986871.10